The opinion of the court was delivered by
Redpield, J.
Under our statute of foreign attachment, passed in 1797, and the several subsequent- additions and alterations, as well as the present revised statutes, the liability of the person summoned as trustee is determined according to the state of facts at the time of trial; so that funds coming into the trustee’s hands after the service of the writ are held, equally with those coming into his hands before that time. It is true, that, by construction of the statute of 1797, and by express enactment of the present revised statutes, claims in their nature contingent have been made not attachable. But we dovnot perceive how the present indebtedness of the trustee can be considered of that nature. Nothing appears to show that the hiring was for any definite time. We may as well presume it to have been a hiring from day to day, or for a time wholly indefinite, as the contrary ; and indeed more naturally ; for if the principal debtor had not so far performed his contract as. to be entitled to pay, it is hardly to be presumed that the trustee would have omitted so important a consideration in his disclosure.
The judgment is therefore affirmed.